Exhibit 10.4

AGREEMENT

The undersigned Purchaser agrees to purchase and the undersigned Seller agrees
to sell the properties shown on the attached “Lease Term Sheet” in accordance
with the sales prices and lease terms set forth therein.

Agreed to this   28   day of February 2008.

 

LOGO [g29816sig_001.jpg]

Purchaser: Out-Med IV, L.L.C.

LOGO [g29816sig_james.jpg]

Seller: Neighborhood Community Bank



--------------------------------------------------------------------------------

LEASE TERM SHEET

 

Property:    Property#l    145 Millard Farmer Industrial Blvd, Newnan, Georgia
30263    Property#2    300 Finance Ave., Peachtree City, GA 30269    Property#3
   105 Carriage Oaks Dr., Tyrone, GA 30290 Owner/Lessee:    Neighborhood
Community Bank Purchaser/Lessor:    Out-Med IV, L.L.C. Sales Price:   
Property#1    $4,050,000    Property#2    $2,650,000    Property#3    $1,830,000
Lease Term:    (1) 10 year term    Renewal:    (1) 10 year term    Escalation:
   None    Lease Rate;    Property #1    11,705s.f. @ $25.95 = $303,744.75   
Property#2    6,600s.f. @ $31.12 = $205,392.00    Property#3    3,372s.f. @
$35.60 = $120,043.20

Tenant shall be responsible for taxes, insurance and maintenance of said
premises. Tenant shall be responsible for general maintenance of parking lot and
all landscape maintenance. Owner shall be responsible for exterior walls and
roof and parking lot resurfacing when needed.



--------------------------------------------------------------------------------

G E O R G I A,

COWETA COUNTY.

THIS AGREEMENT, made as of this 28th day of February, 2008, by and between
OUT-MED IV, L.L.C., a limited liability company organized and existing under the
laws of the State of Georgia, with its principal place of business in Newnan,
Coweta County, Georgia, hereinafter called O-M IV, and NEIGHBORHOOD COMMUNITY
BANK, a banking corporation organized and existing under the laws of the State
of Georgia, with its principal place of business in Newnan, Coweta County,
Georgia, hereinafter called NCB;

W I T N E S S E T H:

WHEREAS, NCB desires to lease from O-M IV the following described property,
to-wit: (Main Branch—145 Millard Farmer Blvd., Newnan, GA—Coweta County)

SEE ATTACHED EXHIBIT “A”

WHEREAS, O-M IV has ownership, possession and control of said property and is
authorized and entitled to enter into this lease; and

WHEREAS, the parties desire to enter into this lease;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, including the rental hereinafter set forth. O-M IV does rent and
lease the above described property to NCB upon the following terms and
conditions:



--------------------------------------------------------------------------------

1.

OCCUPANCY AND EFFECTIVE DATE

The effective date shall be February 28, 2008.

2.

LEASE TERM

The initial lease term shall commence on the Effective Date and shall end at
midnight on the eve of the tenth annual anniversary thereof (the “Initial
Term”). The initial term of the lease shall be noncancellable by either party.
In addition to the initial term, NCB shall have the option of one (1) ten
(10) year renewal option, beginning and ending on an anniversary date of the
Effective Date. Upon the acquisition or merger of NCB by/with any other entity
during the initial term, the renewal option must be exercised prior to
consummation of such event. In order to exercise the renewal options, notice of
said exercise must be given by NCB to O-M IV at least ninety (90) days prior to
the expiration of the last year of the existing term, and at the time of such
exercise NCB must be occupying the Property under a then valid Lease Term and
not in default hereunder.

3.

LEASE RATE

The Lease rate shall be $25.95 per square foot per annum, with said amount being
paid in equal monthly payments of one-twelfth ( 1/12) of such amount. According
to the plans for the building, the premises contain 11,705 square feet.

 

Page 2



--------------------------------------------------------------------------------

The first partial month’s rent, along with one (1) month’s rent security
deposit, shall be paid on the Effective Date and the monthly rent shall be paid
by NCB to O-M IV on the first day of each calendar month thereafter.

For the renewal terms, the Lease Rate during such terms shall be the same as the
initial term.

4.

RIGHT OF FIRST REFUSAL

At any time in which this Lease is in force and for a period of one hundred
eighty (180) days following the termination hereof, NCB shall have the right of
first refusal in the event that O-M IV receives a bona fide purchase offer for
the Property from a third party. Within ten (10) days after receipt of any such
offer O-M IV shall provide notification of the terms and conditions of any such
bona tide purchase offer to NCB, and NCB shall thereafter have a period of
thirty (30) days in which to agree to purchase the Property under the terms and
conditions offered by the third party, in the absence of which O-M IV shall be
free to sell the Property to such third party.

5.

EXCLUSIVITY

NCB shall have, during the term of the Lease, sole and exclusive possession of
the Property subject to any existing

 

Page 3



--------------------------------------------------------------------------------

cross-easements with other tenants in the driveways and parking lots. So long as
NCB is a tenant not in default under this Lease O-M IV shall not, on any real
property within a radius of one-half ( 1/2) mile of the Property, develop,
construct, manage, participate in the development of, or otherwise be engaged in
the furtherance of any banking facility that shall provide any of the services
then being provided to the public by NCB without NCB’s written consent.

6.

ALLOWANCES

(Intentionally omitted)

7.

TAXES AND INSURANCE

Commencing with the Effective Date, NCB shall pay all ad valorem taxes and
assessments as well as all casualty and liability insurance premiums with
respect to the Property. NCB shall keep the Property Improvements insured in
accordance with the standards maintained by NCB for its other facilities. In no
event shall the insurance on the Property Improvements be less than the full
value thereof, nor shall the liability insurance have limits of less than
$1,000,000 for each occurrence/$2,000,000 aggregate. The insurance provided by
NCB hereunder shall name O-M IV and its Lender as an additional loss payee and
named insured. NCB shall be responsible for insuring its contents and other
personal property on the premises. NCB will contemporaneously

 

Page 4



--------------------------------------------------------------------------------

with the execution of this lease deliver to O-M IV a Certificate of Insurance
certifying that such insurance is in full force and effect.

8.

REPAIRS

O-M IV shall maintain the exterior walls, roof, parking lot resurfacing (when
needed) and structural supports of the premises (exclusive of all glass and
exclusive of all exterior doors), except repairs rendered necessary by the
negligence of NCB, its agents, employees, or invitees. O-M IV gives to NCB,
exclusive control of the premises and shall be under no obligation to inspect
said premises. NCB shall promptly report in writing to O-M IV any defective
condition known to it which O-M IV is required to repair, and failure to so
report such defects shall make NCB responsible to O-M IV for any liability
incurred by O-M IV by reason of such failure. NCB accepts the premises and the
building to be erected thereon as suited for the use intended by NCB. NCB shall
keep and maintain in good order the leased premises, including, but not limited
to, the floors, interior walls, heating, cooling, furniture, fixtures,
equipment, landscaping, water, sewer, parking lot, and electrical systems,
except those repairs expressly required to be made by O-M IV. If NCB desires any
alterations to the premises after the Effective Date, the same may be done upon
approval of O-M IV, such alterations to be at NCB’s expense, O-M IV hereby
agreeing to approve alterations reasonably necessary for the conduct of the
business of NCB.

 

Page 5



--------------------------------------------------------------------------------

Penetration of the roof or exterior walls shall be a default under this lease
and shall result in the NCB being liable to O-M IV for any warranty which is
lost due to NCB’s actions. Said liability shall be in addition to O-M IV’s
remedies setout hereafter.

9.

TREATMENT OF IMPROVEMENTS UPON TERMINATION

At the termination of this Lease, provided that NCB is not then in default
hereunder, NCB may remove any tenant fixtures, furniture, equipment, or other
improvements installed by it either with its own funds. At the termination of
this Lease, NCB agrees to return the property in as good condition as when
received or installed, subject to ordinary wear and tear and to the extent it
has been altered by NCB with the approval of O-M IV.

10.

UTILITIES

NCB shall be responsible for the payment of all utility services rendered to the
Property.

11.

BROKERS

Neither party has utilized the services of a broker with respect to this
transaction, and each shall indemnify the other with respect to any claims
through it.

 

Page 6



--------------------------------------------------------------------------------

12.

DESTRUCTION OR DAMAGE TO PREMISES

If the premises are totally destroyed (or so substantially damaged as to be
untenantable) by storm, fire, earthquake or other casualty, this Lease shall
terminate as of the date of such destruction or damage, and rental shall be
accounted for as between O-M IV and NCB as of that date. If the premises are
damaged, but not rendered wholly untenantable by any such casualty, same shall
be promptly restored by O-M IV to a new and usable condition, and during such
period of restoration the rental payable hereunder shall be equitably abated.
NCB shall be responsible for any deductible on the insurance policy.

13.

EMINENT DOMAIN

In the event of any of the Property is condemned or otherwise taken by any
governmental entity, NCB shall have the option of either terminating the Lease,
or, if the portion condemned is less than the entirety of the Property,
maintaining the Lease and having the rent equitably abated.

14.

ASSIGNMENT AND SUBLETTING

This Lease may not be assigned by NCB without the written approval of O-M IV
which shall not be unreasonably withheld, nor may the premises be subleased
without approval of O-M IV.

 

Page 7



--------------------------------------------------------------------------------

15.

LATE CHARGES, INTEREST AND DELINQUENCY

If NCB is delinquent by more than five (5) days in any monthly installment of
rent, NCB shall pay to O-M IV, as additional rent, an administrative fee equal
to five (5%) percent of such delinquent sum. The payment of this late payment
charge shall not excuse or cure any default by NCB under this Lease. The
provision for such late charge shall be in addition to all of O-M IV’S other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting O-M IV’S remedies in any manner. Acceptance by O-M IV of a
payment and the cashing of a check in an amount less than that which is
currently due shall in no way affect O-M IV’S rights under this Lease and in no
way shall be in accord and satisfaction. Any rent not paid by NCB within five
(5) days after its due date in accordance with the terms of this Lease shall
bear interest from such due date until paid in full at the lesser of the highest
rate permitted by applicable law or eighteen (18%) percent per annum. If any
rent owing under this Lease is collected by or through an attorney at law, NCB
agrees to pay fifteen (15%) percent thereof as attorney’s fees.

16.

SUBORDINATION

Provided that such mortgagee executes a covenant of quiet enjoyment in favor of
NCB and any subtenant of NCB, NCB and any subtenant of NCB shall subordinate its
or their rights under the Lease to the rights of such mortgagee.

 

Page 8



--------------------------------------------------------------------------------

17.

USE OF THE PREMISES

The premises shall be used for banking offices and related purposes and any
other legal use. The premises shall not be used for any illegal purposes, or any
purpose deemed disreputable or extra-hazardous, nor in violation of any valid
regulation or law, nor in any manner to constitute a trespass, nor in any manner
to vitiate insurance on the premises. NCB, at its sole expense, shall comply
with all laws (including, without limitation, environmental requirements and
laws regarding access for handicapped or disabled persons), ordinances and
regulations, and all declarations, covenants, and restrictions, applicable to
the premises, and with all governmental orders and directives of public officers
which impose any duty or restriction with respect to the use or occupation of
the premises.

18.

EVENT OF DEFAULT

As used in this Lease, an “Event of Default” shall have occurred if NCB shall
fail to comply with any provision of this Lease, and such default shall continue
for more than ten (10) days after O-M IV shall have given NCB written notice of
such default (unless such compliance will, due to the nature of the obligation,
require a period of time in excess of ten (10) days, then after such period of
time as is reasonably necessary); provided, however, that if NCB fails to comply
with any such provision until receipt of such notice of default three (3) times
in any Lease Year, it shall be an Event of Default if NCB shall during the
sameLease Year fail to comply with any such provision, without the requirement
of further notice from O-M IV.

 

Page 9



--------------------------------------------------------------------------------

19.

O-M IV’S REMEDIES

 

(A)

General. Upon each occurrence of an Event of Default and so long as such Event
of Default shall be continuing, O-M IV may at any time thereafter at its
election: (i) terminate this Lease or NCB’s right of possession, but NCB shall
remain liable as hereinafter provided; (ii) alter locks or other security
devices for the Building, without notice to NCB to deprive NCB access thereto,
and O-M IV shall not be required to provide a new key or right of access to NCB;
(iii) as agent of NCB, do whatever NCB is obligated to do under this Lease,
including, but not limited to, entering the Premises, without being liable for
prosecution or any claims for damages, in order to accomplish this purpose (NCB
agrees to reimburse O-M IV immediately upon demand for any expenses which O-M IV
may incur in thus effecting compliance with this Lease on behalf of NCB); and/or
(iv) pursue any remedies provided for under this Lease or at law or in equity.
Upon the termination of this Lease or termination of NCB’s right of possession,
it shall be lawful for O-M IV, without formal demand or notice of any kind, to
re-enter the Premises without the requirement or resorting to the dispossessory
procedures set forth in O.C.G.A. §§ 44-7-50 et seq. and expel or remove NCB and
NCB’s effects and without being liable for

 

Page 10



--------------------------------------------------------------------------------

 

any claim for trespass or damages therefor, and, in connection therewith, re-key
the Premises, remove NCB’s effects therefrom and store the same at NCB’s
expense, without being liable for any damages thereto. If O-M IV enters the
Premises, O-M IV shall have the right to keep in place and use, or remove and
store, all of the furniture, fixtures and equipment at the Premises.

 

(B)

Lease Termination. If O-M IV terminates this Lease, O-M IV may declare the
entire amount of rent calculated on the current rate being paid by NCB, and
other sums which in O-M IV’S reasonable determination would become due and
payable during the remainder of the Lease Term (including, but not limited to,
increases in rent pursuant to Paragraph 3 herein), discounted to present value
by using a reasonable discount rate, to be due and payable immediately. Upon
such acceleration of such amounts, NCB agrees to pay the same to O-M IV at once,
together with all rent and other amounts theretofore due, less the market value
of the Premises for the remainder of the Lease Term, (taking into consideration
the probable costs of marketing and reletting the Premises, then-current rental
rates, probable rental rates for the remainder of the Lease Term, probable
concession packages, the probability of reletting the Premises and the probable
amount of time which will elapse before the Premises are relet); provided,
however, that such payment shall not constitute a penalty or forfeiture but
shall constitute liquidated damages for NCB’s failure to comply with the terms

 

Page 11



--------------------------------------------------------------------------------

 

and provisions of this Lease (O-M IV and NCB agreeing that O-M IV’S actual
damages in such an event are impossible to ascertain and that the amount set
forth above is a reasonable estimate thereof). Such present values shall be
calculated at a discount rate equal to the 90-day U. S. Treasury bill rate on
the effective date of such termination.

 

(C)

Possession Termination. If O-M IV terminates NCB’s right of possession (but not
this Lease), O-M IV shall relet the Premises for the account of NCB for such
rent and upon such terms as shall be satisfactory to O-M IV without thereby
releasing NCB from any liability hereunder and without demand or notice of any
kind to NCB. For the purpose of such reletting O-M IV is authorized to make any
repairs, changes, alterations, or additions in or to the Premises as O-M IV
deems reasonably necessary or desirable. If the Premises are not relet, then NCB
shall pay to O-M IV as damages a sum equal to the sum of the rental reserved in
this Lease for such period or periods, plus the costs of recovering possession
of the Premises (including attorneys’ fees and costs of suit), the unpaid Rent
and other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by O-M IV to relet the Premises. If the Premises are
relet and a sufficient sum shall not be realized from such reletting (after
first deducting therefrom, for retention by O-M IV, the unpaid Rent and other
amounts accrued hereunder at the time of reletting, the cost of recovering
possession (including, without limitation,

 

Page 12



--------------------------------------------------------------------------------

 

brokerage fees, leasing commissions and reasonable attorneys’ fees) and the cost
of collection of the rent accruing therefrom (including, without limitation,
reasonable attorneys’ fees) to satisfy the rent provided for in this Lease to be
paid, then NCB shall immediately satisfy and pay any such deficiency. Any such
payments due O-M IV shall be made upon demand therefor from time to time and NCB
agrees that O-M IV may file suit to recover any sums falling due from time to
time. NCB shall not be entitled to the excess of any consideration obtained by
reletting over the Rent due hereunder. Notwithstanding any such reletting
without termination, O-M IV may at any time thereafter elect in writing to
terminate this Lease for such previous breach.

 

(D)

No Waiver. Exercise by O-M IV of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by O-M IV, whether by agreement or
by operation of law, it being understood that such surrender and/or termination
can be effected only by the written agreement of O-M IV. Any law, usage, or
custom to the contrary notwithstanding, O-M IV shall have the right at all times
to enforce the provisions of this Lease in strict accordance with the terms
hereof; and the failure of O-M IV at any time to enforce its rights under this
Lease strictly in accordance with same shall not be construed as having created
a custom in any way or manner contrary to the specific terms, provisions, and
covenants of this Lease or as

 

Page 13



--------------------------------------------------------------------------------

 

having modified the same. NCB and O-M IV further agree that forbearance or
waiver by O-M IV to enforce its rights pursuant to this Lease or at law or in
equity, shall not be a waiver of O-M IV’S right to enforce one or more of its
rights in connection with any subsequent default. A receipt by O-M IV of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by O-M IV of any provision of this
Lease shall be deemed to have been made unless expressed in writing and signed
by O-M IV. To the greatest extent permitted by law, NCB waives the service of
notice of O-M IV’S intention to re-enter as provided for in any statute, or to
institute legal proceedings to that end, and also waives all right to redemption
in case NCB shall be dispossessed by a judgment or by warrant of any court or
judgment. The terms “enter”, “re-enter”, “entry” or “re-entry”, as used in this
Lease, are not restricted to their technical legal meanings. Any reletting of
the Premises shall be on such terms and conditions as O-M IV in its reasonable
discretion may determine (including, without limitation, a term different than
the remaining Lease Term, rental concessions, alterations and repair of the
Premises and lease of less than the entire Premises to any tenant). O-M IV shall
not be liable, nor shall NCB’s obligations hereunder be diminished because of,
O-M IV’S failure to relet the Premises or collect rent due in respect of such
reletting.

 

Page 14



--------------------------------------------------------------------------------

(E) Cumulative Remedies. Pursuit by O-M IV of any of the foregoing remedies
shall not preclude the pursuit of damages incurred, or of any of the other
remedies provided herein or by law. No act or thing done by O-M IV or O-M IV’S
employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Premises. Neither the mention in this Lease or any particular
remedy, nor the exercise by O-M IV of any particular remedy hereunder, at law or
in equity, shall preclude O-M IV from any other remedy O-M IV might have under
this Lease, at law or in equity. Any waiver of or redress for any violation of
any covenant or condition contained in this Lease or any of the rules now or
hereafter adopted by O-M IV, shall not prevent a subsequent act, which would
have originally constituted a violation, from having all the force and effect of
an original violation. The receipt by O-M IV of rent with knowledge of the
breach of any covenant in this Lease shall not be deemed a waiver of such
breach.

20.

O-M IV’S DEFAULT AND LIABILITY

 

(A)

O-M IV’S Default. O-M IV shall not be in default hereunder and NCB shall not
have any remedy or cause of action unless O-M IV fails to perform any of its
obligations hereunder within ten (10) days after written notice from NCB
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of ten (10) days, then after such
period of time as is reasonably

 

Page 15



--------------------------------------------------------------------------------

 

necessary). If O-M IV does not perform its obligations or notify NCB that it
contests the contention that it is in default within said ten (10) days after
such notice, NCB may, at its option, cause such items to be remedied and deduct
the cost thereof from the rent payments next due to be paid. All obligations of
O-M IV hereunder shall be construed as covenants not conditions; and all such
obligations will be binding upon O-M IV only during the period of its ownership
of the Premises and not thereafter, provided O-M IV shall continue to be
responsible for obligations which accrued and were acknowledged prior to the
transfer and further provided such transferee shall have assumed the obligations
of O-M IV hereunder.

 

(B) O-M IV’S Liability. In the event of the transfer by O-M IV of its interests
in the Premises after compliance with Paragraph 4, O-M IV shall thereupon be
released and discharged from all obligations of O-M IV thereafter accruing, but
such obligations shall be binding during the Lease Term upon each new owner for
the duration of such owners ownership. Any liability of O-M IV under this Lease
and/or with respect to the Premises or otherwise shall be limited solely to its
interest in the Premises, and in no event shall any personal liability be
asserted against O-M IV and/or its members, officers, directors, agents or
employees in connection with this Lease nor shall any recourse be had to any
other property or assets of O-M IV or such other parties.

 

Page 16



--------------------------------------------------------------------------------

21.

FORCE MAJEURE

O-M IV shall not be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
enemy or hostile governmental actions, civil commotion, fire or other casualty,
and any causes beyond the reasonable control of O-M IV (“Force Majeure”). It is
understood and agreed that Force Majeure would include tornadoes, hurricanes,
floods and other damaging winds or storms, but would not include excessive rain
days during the construction period as far as the penalties set forth in
Paragraph 1.

22.

MISCELLANEOUS

This contract shall create the relationship of landlord and tenant between O-M
IV and NCB; no estate shall pass out of O-M IV; NCB has only a usufruct, not
subject to levy and sale and not assignable by NCB except as herein provided.

In the event of bankruptcy or state insolvency proceedings filed by or against
NCB, its successors or assigns, or guarantor, in any Federal or State Court, it
shall give the right to O-M IV, its successors or assigns, at its option, to
immediately declare this contract null and void and to resume at once possession
of

 

Page 17



--------------------------------------------------------------------------------

the property. No receiver, trustee or other officer shall ever have the right,
title or interest in or to the above-described property by virtue of this
contract.

If NCB remains in possession after expiration of the term hereof, with O-M IV’S
acquiescence and without any distinct agreement of the parties, NCB shall be a
tenant at will, and there shall be no renewal of this Lease by operation of law.

NCB hereby appoints as its agent to receive the service of all dispossessory or
distraint proceedings and notices thereunder and all notices required under this
Lease, the person in charge of said premises at the time, or occupying the
premises, and if no person in charge is in charge or occupying same, then such
service or notice may be made by attaching the same to the main entrance of the
premises. A copy of all such dispossessory or distraint proceedings and notices
under this Lease shall also be sent to NCB’s last known address, if different
from the premises and as set forth in the following paragraph.

All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by Registered or Certified Mail, Return Receipt
Requested, or by a reputable National overnight courier service, postage
prepaid, or by hand delivery. Except where otherwise expressly provided to the
contrary, notice shall be deemed given upon delivery or upon refusal to accept
delivery. All such notices shall be addressed:

 

If to O-M IV:      OUT-MED IV, L.L.C.      37P Calumet Parkway, Suite 200     
Newnan, GA 30263      ATTN: Mr. David LaGuardia

 

Page 18



--------------------------------------------------------------------------------

with a copy to:      Mann & Wooldridge, P.C.         P.O. Box 310, 28 Jackson
Street         Newnan, GA 30264-0310         ATTN: Theo D. Mann, Esq.    If to
NCB:      NEIGHBORHOOD COMMUNITY BANK         145 Millard Farmer Industrial
Blvd.         Newnan, GA 30263         ATTN: Mr. James B. Kinsey    with a copy
to:     

 

       

 

        Newnan, GA 30263         ATTN:                     , Esq.         and   
     Mann & Wooldridge, P.C.         P.O. Box 310, 28 Jackson Street        
Newnan, GA 30264-0310         ATTN: Theo D. Mann, Esq.   

Either party may, upon fifteen (15) days’ notice given as aforesaid, change its
address for all subsequent notices.

Neither this Lease nor a Memorandum of Lease shall be filed or recorded by or on
behalf of NCB with any public official or recorder’s office. O-M IV may, but
shall have no obligation to, prepare and file, and upon request by O-M IV, NCB
will execute, a Memorandum of Lease.

Construction and interpretation of this Lease shall be governed by the laws of
the State of Georgia.

Time is of the essence as to performance of each and every one of the covenants,
obligations and duties of the parties to this Lease.

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be executed under
seal, as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:     NEIGHBORHOOD COMMUNITY BANK
 

LOGO [g29816wit_001.jpg]

    By:  

LOGO [g29816sig_james.jpg]

  (SEAL) Witness       James B. Kimsey         President  

LOGO [g29816wit_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_001.jpg]         Signed, sealed and delivered in the presence of:  
  OUT-MED IV, L.L.C.       By:   OUT-MED, L.L.C., its manager  

LOGO [g29816nt_001.jpg]

    By:  

LOGO [g29816sig_david.jpg]

  (SEAL) Witness       David LaGuardia         President  

 

LOGO [g29816nt_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_002.jpg]        

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT “A”

LOGO [g29816stamp104.jpg]

WARRANTYDEED

STATE OF Georgia - Coweta COUNTY

THIS INDENTURE, Made this 29th day of March, in the year two thousand, between
Parkway Ventures, Inc., a Corporation of the County of Coweta, and State of
Georgia, as party or parties of the first part, hereinafter called Grantor, and
Newnan Coweta Bank of the County of Coweta, and State of Georgia, as party or
parties of the second part, hereinafter called Grantee (the words “Grantor” and
“Grantee” to include their respective heirs, successors and assigns where the
context requires or permits.)

WITNESSETH that: Grantor, for and in consideration of the sum of Ten Dollars and
no/100 ($10.00) and other good and valuable considerations (10.00) DOLLARS in
hand paid at and before the sealing and delivery of these presents, the receipt
whereof is hereby acknowledged, has granted, bargained, sold, aliened, conveyed
and confirmed, and by these presents does grant, bargain, sell, alien, convey
and confirm unto the said Grantee, all the following described property, to-wit:

All that tract or parcel of land situate, lying and being in Land Lots 74 and 75
of the Fifth Land District of Coweta County, Georgia being identified as Parcel
“A” containing 1.47 acres according to plat of survey for Newnan-Coweta Bank
dated February 29, 2000 made by Stan Steele Surveying, Georgia Registered Land
Surveyors of record in Plat Book 71, Page 73, in the Office of the Clerk of the
Superior Court of Coweta County, Georgia, reference to which plat is hereby made
for a more particular and accurate description of the property herein conveyed.

Also conveyed herewith is a non-exclusive perpetual easement of access, ingress
and egress over that certain road designated as “Calumet Parkway”. This
temporary easement shall automatically terminate without further written
instrument being recorded by either party, upon the acceptance by the City of
Newnan, Georgia of said road into the public road system.

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the same being, belonging, or in
anywise appertaining, to the only proper use, benefit and behoof of the said
Grantee forever in FEE SIMPLE.

AND THE SAID Grantor will warrant and forever defend the right and title to the
above described property unto the said Grantee against the claims of all persons
whomsoever.

IN WITNESS WHEREOF, the Grantor has signed and sealed this deed, the day and
year above written.

 

Signed, sealed and delivered in the presence of:     Parkway Ventures, Inc.  

LOGO [g29816img_001a.jpg]

    By:    

LOGO [g29816img_james.jpg]

  (Seal)         James Van S. Mottola, President  

LOGO [g29816img_002.jpg]

    Attest:    

LOGO [g29816img_theo.jpg]

  (Seal) Notary Public         Theo D. Mann, Vice President,   LOGO
[g29816seal.jpg]    

 

  (Seal)    

 

  (Seal)



--------------------------------------------------------------------------------

G E O R G I A,

COWETA COUNTY.

THIS AGREEMENT, made as of this 28th day of February, 2008, by and between
OUT-MED IV, L. L. C., a limited liability company organized and existing under
the laws of the State of Georgia, with its principal place of business in
Newnan, Coweta County, Georgia, hereinafter called O-M IV, and NEIGHBORHOOD
COMMUNITY BANK, a banking corporation organized and existing under the laws of
the State of Georgia, with its principal place of business in Newnan, Coweta
County, Georgia, hereinafter called NCB;

W I T N E S S E T H:

WHEREAS, NCB desires to lease from O-M IV the following described property,
to-wit: (Peachtree City Branch—300 Finance Ave, Peachtree City, GA—Fayette
County)

SEE ATTACHED EXHIBIT “A”

WHEREAS, O-M IV has ownership, possession and control of said property and is
authorized and entitled to enter into this lease; and

WHEREAS, the parties desire to enter into this lease;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, including the rental hereinafter set forth. O-M IV does rent and
lease the above-described property to NCB upon the following terms and
conditions:



--------------------------------------------------------------------------------

1.

OCCUPANCY AND EFFECTIVE DATE

The effective date shall be February 28, 2008.

2.

LEASE TERM

The initial lease term shall commence on the Effective Date and shall end at
midnight on the eve of the tenth annual anniversary thereof (the “Initial
Term”). The initial term of the lease shall be noncancellable by either party.
In addition to the initial term, NCB shall have the option of one (1) ten
(10) year renewal option, beginning and ending on an anniversary date of the
Effective Date. Upon the acquisition or merger of NCB by/with any other entity
during the initial term, the renewal option must be exercised prior to
consummation of such event. In order to exercise the renewal options, notice of
said exercise must be given by NCB to O-M IV at least ninety (90) days prior to
the expiration of the last year of the existing term, and at the time of such
exercise NCB must be occupying the Property under a then valid Lease Term and
not in default hereunder.

3.

LEASE RATE

The Lease rate shall be $31.12 per square foot per annum, with said amount being
paid in equal monthly payments of one-twelfth ( 1/12) of such amount. According
to the plans for the building, the premises contain 6,600 square feet.

 

Page 2



--------------------------------------------------------------------------------

The first partial month’s rent, along with one (1) month’s rent security
deposit, shall be paid on the Effective Date and the monthly rent shall be paid
by NCB to O-M IV on the first day of each calendar month thereafter.

For the renewal terms, the Lease Rate during such terms shall be the same as the
initial term.

4.

RIGHT OF FIRST REFUSAL

At any time in which this Lease is in force and for a period of one hundred
eighty (180) days following the termination hereof, NCB shall have the right of
first refusal in the event that O-M IV receives a bona fide purchase offer for
the Property from a third party. Within ten (10) days after receipt of any such
offer O-M IV shall provide notification of the terms and conditions of any such
bona fide purchase offer to NCB, and NCB shall thereafter have a period of
thirty (30) days in which to agree to purchase the Property under the terms and
conditions offered by the third party, in the absence of which O-M IV shall be
free to sell the Property to such third party.

5.

EXCLUSIVITY

NCB shall have, during the term of the Lease, sole and exclusive possession of
the Property subject to any existing

 

Page 3



--------------------------------------------------------------------------------

cross-easements with other tenants in the driveways and parking lots. So long as
NCB is a tenant not in default under this Lease O-M IV shall not, on any real
property within a radius of one-half ( 1/2) of the Property, develop, construct,
manage, participate in the development of, or otherwise be engaged in the
furtherance of any banking facility that shall provide any of the services then
being provided to the public by NCB without NCB’s written consent.

6.

ALLOWANCES

(Intentionally omitted)

7.

TAXES AND INSURANCE

Commencing with the Effective Date, NCB shall pay all ad valorem taxes and
assessments as well as all casualty and liability insurance premiums with
respect to the Property. NCB shall keep the Property Improvements insured in
accordance with the standards maintained by NCB for its other facilities. In no
event shall the insurance on the Property Improvements be less than the full
value thereof, nor shall the liability insurance have limits of less than
$1,000,000 for each occurrence/$2,000,000 aggregate. The insurance provided by
NCB hereunder shall name O-M IV and its Lender as an additional loss payee and
named insured. NCB shall be responsible for insuring its contents and other
personal property on the premises. NCB will contemporaneously

 

Page 4



--------------------------------------------------------------------------------

with the execution of this lease deliver to O-M IV a Certificate of Insurance
certifying that such insurance is in full force and effect.

8.

REPAIRS

O-M IV shall maintain the exterior walls, roof, parking lot resurfacing (when
needed) and structural supports of the premises (exclusive of all glass and
exclusive of all exterior doors), except repairs rendered necessary by the
negligence of NCB, its agents, employees, or invitees. O-M IV gives to NCB,
exclusive control of the premises and shall be under no obligation to inspect
said premises. NCB shall promptly report in writing to O-M IV any defective
condition known to it which O-M IV is required to repair, and failure to so
report such defects shall make NCB responsible to O-M IV for any liability
incurred by O-M IV by reason of such failure. NCB accepts the premises and the
building to be erected thereon as suited for the use intended by NCB. NCB shall
keep and maintain in good order the leased premises, including, but not limited
to, the floors, interior walls, heating, cooling, furniture, fixtures,
equipment, landscaping, water, sewer, parking lot, and electrical systems,
except those repairs expressly required to be made by O-M IV. If NCB desires any
alterations to the premises after the Effective Date, the same may be done upon
approval of O-M IV, such alterations to be at NCB’s expense, O-M IV hereby
agreeing to approve alterations reasonably necessary for the conduct of the
business of NCB.

 

Page 5



--------------------------------------------------------------------------------

Penetration of the roof or exterior walls shall be a default under this lease
and shall result in the NCB being liable to O-M IV for any warranty which is
lost due to NCB’s actions. Said liability shall be in addition to O-M IV’s
remedies setout hereafter.

9.

TREATMENT OF IMPROVEMENTS UPON TERMINATION

At the termination of this Lease, provided that NCB is not then in default
hereunder, NCB may remove any tenant fixtures, furniture, equipment, or other
improvements installed by it either with its own funds. At the termination of
this Lease, NCB agrees to return the property in as good condition as when
received or installed, subject to ordinary wear and tear and to the extent it
has been altered by NCB with the approval of O-M IV.

10.

UTILITIES

NCB shall be responsible for the payment of all utility services rendered to the
Property.

11.

BROKERS

Neither party has utilized the services of a broker with respect to this
transaction, and each shall indemnify the other with respect to any claims
through it.

 

Page 6



--------------------------------------------------------------------------------

12.

DESTRUCTION OR DAMAGE TO PREMISES

If the premises are totally destroyed (or so substantially damaged as to be
untenantable) by storm, fire, earthquake or other casualty, this Lease shall
terminate as of the date of such destruction or damage, and rental shall be
accounted for as between O-M IV and NCB as of that date. If the premises are
damaged, but not rendered wholly untenantable by any such casualty, same shall
be promptly restored by O-M IV to a new and usable condition, and during such
period of restoration the rental payable hereunder shall be equitably abated.
NCB shall be responsible for any deductible on the insurance policy.

13.

EMINENT DOMAIN

In the event of any of the Property is condemned or otherwise taken by any
governmental entity, NCB shall have the option of either terminating the Lease,
or, if the portion condemned is less than the entirety of the Property,
maintaining the Lease and having the rent equitably abated.

14.

ASSIGNMENT AND SUBLETTING

This Lease may not be assigned by NCB without the written approval of O-M IV
which shall not be unreasonably withheld, nor may the premises be subleased
without approval of O-M IV.

 

Page 7



--------------------------------------------------------------------------------

15.

LATE CHARGES, INTEREST AND DELINQUENCY

If NCB is delinquent by more than five (5) days in any monthly installment of
rent, NCB shall pay to O-M IV, as additional rent, an administrative fee equal
to five (5%) percent of such delinquent sum. The payment of this late payment
charge shall not excuse or cure any default by NCB under this Lease. The
provision for such late charge shall be in addition to all of O-M IV’S other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting O-M IV’S remedies in any manner. Acceptance by O-M IV of a
payment and the cashing of a check in an amount less than that which is
currently due shall in no way affect O-M IV’S rights under this Lease and in no
way shall be in accord and satisfaction. Any rent not paid by NCB within five
(5) days after its due date in accordance with the terms of this Lease shall
bear interest from such due date until paid in full at the lesser of the highest
rate permitted by applicable law or eighteen (18%) percent per annum. If any
rent owing under this Lease is collected by or through an attorney at law, NCB
agrees to pay fifteen (15%) percent thereof as attorney’s fees.

16.

SUBORDINATION

Provided that such mortgagee executes a covenant of quiet enjoyment in favor of
NCB and any subtenant of NCB, NCB and any subtenant of NCB shall subordinate its
or their rights under the Lease to the rights of such mortgagee.

 

Page 8



--------------------------------------------------------------------------------

17.

USE OF THE PREMISES

The premises shall be used for banking offices and related purposes and any
other legal use. The premises shall not be used for any illegal purposes, or any
purpose deemed disreputable or extra-hazardous, nor in violation of any valid
regulation or law, nor in any manner to constitute a trespass, nor in any manner
to vitiate insurance on the premises. NCB, at its sole expense, shall comply
with all laws (including, without limitation, environmental requirements and
laws regarding access for handicapped or disabled persons), ordinances and
regulations, and all declarations, covenants, and restrictions, applicable to
the premises, and with all governmental orders and directives of public officers
which impose any duty or restriction with respect to the use or occupation of
the premises.

18.

EVENT OF DEFAULT

As used in this Lease, an “Event of Default” shall have occurred if NCB shall
fail to comply with any provision of this Lease, and such default shall continue
for more than ten (10) days after O-M IV shall have given NCB written notice of
such default (unless such compliance will, due to the nature of the obligation,
require a period of time in excess of ten (10) days, then after such period of
time as is reasonably necessary); provided, however, that if NCB fails to comply
with any such provision until receipt of such notice of default three (3) times
in any Lease Year, it shall be an Event of Default if NCB shall during the same
Lease Year fail to comply with any such provision, without the requirement of
further notice from O-M IV.

 

Page 9



--------------------------------------------------------------------------------

19.

O-M IV’S REMEDIES

 

(A)

General. Upon each occurrence of an Event of Default and so long as such Event
of Default shall be continuing, O-M IV may at any time thereafter at its
election: (i) terminate this Lease or NCB’s right of possession, but NCB shall
remain liable as hereinafter provided; (ii) alter locks or other security
devices for the Building, without notice to NCB to deprive NCB access thereto,
and O-M IV shall not be required to provide a new key or right of access to NCB;
(iii) as agent of NCB, do whatever NCB is obligated to do under this Lease,
including, but not limited to, entering the Premises, without being liable for
prosecution or any claims for damages, in order to accomplish this purpose (NCB
agrees to reimburse O-M IV immediately upon demand for any expenses which O-M IV
may incur in thus effecting compliance with this Lease on behalf of NCB); and/or
(iv) pursue any remedies provided for under this Lease or at law or in equity.
Upon the termination of this Lease or termination of NCB’s right of possession,
it shall be lawful for O-M IV, without formal demand or notice of any kind, to
re-enter the Premises without the requirement or resorting to the dispossessory
procedures set forth in O.C.G.A. §§ 44-7-50 et seq. and expel or remove NCB and
NCB’s effects and without being liable for

 

Page 10



--------------------------------------------------------------------------------

 

any claim for trespass or damages therefor, and, in connection therewith, re-key
the Premises, remove NCB’s effects therefrom and store the same at NCB’s
expense, without being liable for any damages thereto. If O-M IV enters the
Premises, O-M IV shall have the right to keep in place and use, or remove and
store, all of the furniture, fixtures and equipment at the Premises.

 

(B)

Lease Termination. If O-M IV terminates this Lease, O-M IV may declare the
entire amount of rent calculated on the current rate being paid by NCB, and
other sums which in O-M IV’S reasonable determination would become due and
payable during the remainder of the Lease Term (including, but not limited to,
increases in rent pursuant to Paragraph 3 herein), discounted to present value
by using a reasonable discount rate, to be due and payable immediately. Upon
such acceleration of such amounts, NCB agrees to pay the same to O-M IV at once,
together with all rent and other amounts theretofore due, less the market value
of the Premises for the remainder of the Lease Term, (taking into consideration
the probable costs of marketing and reletting the Premises, then-current rental
rates, probable rental rates for the remainder of the Lease Term, probable
concession packages, the probability of reletting the Premises and the probable
amount of time which will elapse before the Premises are relet); provided,
however, that such payment shall not constitute a penalty or forfeiture but
shall constitute liquidated damages for NCB’s failure to comply with the terms

 

Page 11



--------------------------------------------------------------------------------

 

and provisions of this Lease (O-M IV and NCB agreeing that O-M IV’S actual
damages in such an event are impossible to ascertain and that the amount set
forth above is a reasonable estimate thereof). Such present values shall be
calculated at a discount rate equal to the 90-day U. S. Treasury bill rate on
the effective date of such termination.

 

(C)

Possession Termination. If O-M IV terminates NCB’s right of possession (but not
this Lease), O-M IV shall relet the Premises for the account of NCB for such
rent and upon such terms as shall be satisfactory to O-M IV without thereby
releasing NCB from any liability hereunder and without demand or notice of any
kind to NCB. For the purpose of such reletting O-M IV is authorized to make any
repairs, changes, alterations, or additions in or to the Premises as O-M IV
deems reasonably necessary or desirable. If the Premises are not relet, then NCB
shall pay to O-M IV as damages a sum equal to the sum of the rental reserved in
this Lease for such period or periods, plus the costs of recovering possession
of the Premises (including attorneys’ fees and costs of suit), the unpaid Rent
and other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by O-M IV to relet the Premises. If the Premises are
relet and a sufficient sum shall not be realized from such reletting (after
first deducting therefrom, for retention by O-M IV, the unpaid Rent and other
amounts accrued hereunder at the time of reletting, the cost of recovering
possession (including, without limitation,

 

Page 12



--------------------------------------------------------------------------------

 

brokerage fees, leasing commissions and reasonable attorneys’ fees) and the cost
of collection of the rent accruing therefrom (including, without limitation,
reasonable attorneys’ fees) to satisfy the rent provided for in this Lease to be
paid, then NCB shall immediately satisfy and pay any such deficiency. Any such
payments due O-M IV shall be made upon demand therefor from time to time and NCB
agrees that O-M IV may file suit to recover any sums falling due from time to
time. NCB shall not be entitled to the excess of any consideration obtained by
reletting over the Rent due hereunder. Notwithstanding any such reletting
without termination, O-M IV may at any time thereafter elect in writing to
terminate this Lease for such previous breach.

 

(D)

No Waiver. Exercise by O-M IV of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by O-M IV, whether by agreement or
by operation of law, it being understood that such surrender and/or termination
can be effected only by the written agreement of O-M IV. Any law, usage, or
custom to the contrary notwithstanding, O-M IV shall have the right at all times
to enforce the provisions of this Lease in strict accordance with the terms
hereof; and the failure of O-M IV at any time to enforce its rights under this
Lease strictly in accordance with same shall not be construed as having created
a custom in any way or manner contrary to the specific terms, provisions, and
covenants of this Lease or as

 

Page 13



--------------------------------------------------------------------------------

 

having modified the same. NCB and O-M IV further agree that forbearance or
waiver by O-M IV to enforce its rights pursuant to this Lease or at law or in
equity, shall not be a waiver of O-M IV’S right to enforce one or more of its
rights in connection with any subsequent default. A receipt by O-M IV of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by O-M IV of any provision of this
Lease shall be deemed to have been made unless expressed in writing and signed
by O-M IV. To the greatest extent permitted by law, NCB waives the service of
notice of O-M IV’S intention to re-enter as provided for in any statute, or to
institute legal proceedings to that end, and also waives all right to redemption
in case NCB shall be dispossessed by a judgment or by warrant of any court or
judgment. The terms “enter”, “re-enter”, “entry” or “re-entry”, as used in this
Lease, are not restricted to their technical legal meanings. Any reletting of
the Premises shall be on such terms and conditions as O-M IV in its reasonable
discretion may determine (including, without limitation, a term different than
the remaining Lease Term, rental concessions, alterations and repair of the
Premises and lease of less than the entire Premises to any tenant). O-M IV shall
not be liable, nor shall NCB’s obligations hereunder be diminished because of,
O-M IV’S failure to relet the Premises or collect rent due in respect of such
reletting.

 

Page 14



--------------------------------------------------------------------------------

(E) Cumulative Remedies. Pursuit by O-M IV of any of the foregoing remedies
shall not preclude the pursuit of damages incurred, or of any of the other
remedies provided herein or by law. No act or thing done by O-M IV or O-M IV’S
employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Premises. Neither the mention in this Lease or any particular
remedy, nor the exercise by O-M IV of any particular remedy hereunder, at law or
in equity, shall preclude O-M IV from any other remedy O-M IV might have under
this Lease, at law or in equity. Any waiver of or redress for any violation of
any covenant or condition contained in this Lease or any of the rules now or
hereafter adopted by O-M IV, shall not prevent a subsequent act, which would
have originally constituted a violation, from having all the force and effect of
an original violation. The receipt by O-M IV of rent with knowledge of the
breach of any covenant in this Lease shall not be deemed a waiver of such
breach.

20.

O-M IV’S DEFAULT AND LIABILITY

 

(A)

O-M IV’S Default. O-M IV shall not be in default hereunder and NCB shall not
have any remedy or cause of action unless O-M IV fails to perform any of its
obligations hereunder within ten (10) days after written notice from NCB
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of ten (10) days, then after such
period of time as is reasonably

 

Page 15



--------------------------------------------------------------------------------

 

necessary). If O-M IV does not perform its obligations or notify NCB that it
contests the contention that it is in default within said ten (10) days after
such notice, NCB may, at its option, cause such items to be remedied and deduct
the cost thereof from the rent payments next due to be paid. All obligations of
O-M IV hereunder shall be construed as covenants not conditions; and all such
obligations will be binding upon O-M IV only during the period of its ownership
of the Premises and not thereafter, provided O-M IV shall continue to be
responsible for obligations which accrued and were acknowledged prior to the
transfer and further provided such transferee shall have assumed the obligations
of O-M IV hereunder.

 

(B) O-M IV’S Liability. In the event of the transfer by O-M IV of its interests
in the Premises after compliance with Paragraph 4, O-M IV shall thereupon be
released and discharged from all obligations of O-M IV thereafter accruing, but
such obligations shall be binding during the Lease Term upon each new owner for
the duration of such owner’s ownership. Any liability of O-M IV under this Lease
and/or with respect to the Premises or otherwise shall be limited solely to its
interest in the Premises, and in no event shall any personal liability be
asserted against O-M IV and/or its members, officers, directors, agents or
employees in connection with this Lease nor shall any recourse be had to any
other property or assets of O-M IV or such other parties.

 

Page 16



--------------------------------------------------------------------------------

21.

FORCE MAJEURE

O-M IV shall not be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
enemy or hostile governmental actions, civil commotion, fire or other casualty,
and any causes beyond the reasonable control of O-M IV (“Force Majeure”). It is
understood and agreed that Force Majeure would include tornadoes, hurricanes,
floods and other damaging winds or storms, but would not include excessive rain
days during the construction period as far as the penalties set forth in
Paragraph 1.

22.

MISCELLANEOUS

This contract shall create the relationship of landlord and tenant between O-M
IV and NCB; no estate shall pass out of O-M IV; NCB has only a usufruct, not
subject to levy and sale and not assignable by NCB except as herein provided.

In the event of bankruptcy or state insolvency proceedings filed by or against
NCB, its successors or assigns, or guarantor, in any Federal or State Court, it
shall give the right to O-M IV, its successors or assigns, at its option, to
immediately declare this contract null and void and to resume at once possession
of

 

Page 17



--------------------------------------------------------------------------------

the property. No receiver, trustee or other officer shall ever have the right,
title or interest in or to the above-described property by virtue of this
contract.

If NCB remains in possession after expiration of the term hereof, with O-M IV’S
acquiescence and without any distinct agreement of the parties, NCB shall be a
tenant at will, and there shall be no renewal of this Lease by operation of law.

NCB hereby appoints as its agent to receive the service of all dispossessory or
distraint proceedings and notices thereunder and all notices required under this
Lease, the person in charge of said premises at the time, or occupying the
premises, and if no person in charge is in charge or occupying same, then such
service or notice may be made by attaching the same to the main entrance of the
premises. A copy of all such dispossessory or distraint proceedings and notices
under this Lease shall also be sent to NCB’s last known address, if different
from the premises and as set forth in the following paragraph.

All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by Registered or Certified Mail, Return Receipt
Requested, or by a reputable National overnight courier service, postage
prepaid, or by hand delivery. Except where otherwise expressly provided to the
contrary, notice shall be deemed given upon delivery or upon refusal to accept
delivery. All such notices shall be addressed:

 

If to O-M IV:      OUT-MED IV, L.L.C.      37P Calumet Parkway, Suite 200     
Newnan, GA 30263      ATTN: Mr. David LaGuardia

 

Page 18



--------------------------------------------------------------------------------

with a copy to:      Mann & Wooldridge, P.C.         P. O. Box 310, 28 Jackson
Street         Newnan, GA 30264-0310         ATTN: Theo D. Mann, Esq.    If to
NCB:      NEIGHBORHOOD COMMUNITY BANK         145 Millard Farmer Industrial
Blvd.         Newnan, GA 30263         ATTN: Mr. James B. Kinsey    with a copy
to:     

 

       

 

        Newnan, GA 30263         ATTN:                                         
        , Esq.         and         Mann & Wooldridge, P.C.         P. O. Box
310, 28 Jackson Street         Newnan, GA 30264-0310         ATTN: Theo D. Mann,
Esq.   

Either party may, upon fifteen (15) days’ notice given as aforesaid, change its
address for all subsequent notices.

Neither this Lease nor a Memorandum of Lease shall be filed or recorded by or on
behalf of NCB with any public official or recorder’s office. O-M IV may, but
shall have no obligation to, prepare and file, and upon request by O-M IV, NCB
will execute, a Memorandum of Lease.

Construction and interpretation of this Lease shall be governed by the laws of
the State of Georgia.

Time is of the essence as to performance of each and every one of the covenants,
obligations and duties of the parties to this Lease.

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be executed under
seal, as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:     NEIGHBORHOOD COMMUNITY BANK
 

LOGO [g29816wit_001.jpg]

    By:  

LOGO [g29816sig_james.jpg]

  (SEAL) Witness      

James B. Kimsey

President

 

LOGO [g29816wit_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_001.jpg]         Signed, sealed and delivered in the presence of:  
  OUT-MED IV, L.L.C.       By:   OUT-MED, L.L.C., its manager  

LOGO [g29816nt_001.jpg]

    By:  

LOGO [g29816sig_david.jpg]

  (SEAL) Witness       David LaGuardia         President  

LOGO [g29816nt_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_002.jpg]        

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT “A”

L E G A L D E S C R I P T I O N

All that tract or parcel of land lying and being located in Land Lot 93 of the
7th Land District, Fayette County, Georgia, and being more particularly
described as follows:

Beginning at the intersection of the northerly right of way of Walt Banks Road
and the west right of way of Georgia Highway 54 and run thence North 48 degrees
04 minutes 25 seconds East for a distance of 37.39 feet to a point on the west
right of way of Georgia Highway 54, thence North 06 degrees 06 minutes 32
seconds East for a distance of 419.95 feet to a point on said right of way and
THE TRUE POINT OF BEGINNING of the property herein described:

THENCE North 89 degrees 59 minutes 37 seconds West for a distance of 330.09 feet
to an iron pin placed;

THENCE North 06 degrees 06 minutes 32 seconds East for a distance of 228.69 feet
to an iron pin placed;

THENCE South 89 degrees 50 minutes 24 seconds East for a distance of 330.00 feet
to a point on the west right of way line of Georgia Highway 54;

THENCE South 06 degrees 06 minutes 32 seconds West for a distance of 227.80 feet
along said right of way to a point and THE TRUE POINT OF BEGINNING.

Together with and subject to covenants, easements, and restrictions of record.

Said property contains 1.72 acres more or less, and is shown by plat of survey
for Newnan Coweta Bank by Randy McLain, Registered Land Surveyor, dated June 23,
2004, of record in Plat Book 40, Page 19 Fayette County, Georgia records.

Also conveyed herewith is a non-exclusive perpetual easement for purposes of
ingress, egress and regress from the above described property to the right of
way of Georgia Highway 54 over through and across that certain tract or parcel
of land containing 0.61 acres and being designated as “Park Avenue” on the
above-referenced survey and being more particularly described as follows:

L E G A L D E S C R I P T I O N

FOR EASEMENT AREA

All that tract or parcel of land lying and being located in Land Lot 93 of the
7th Land District, Fayette County, Georgia, and being more particularly
described as follows:

Beginning at the intersection of the northerly right of way of Walt Banks Road
and the west right of way of Georgia Highway 54 and run thence North 48 degrees
04 minutes 25 seconds East for a distance of 37.39 feet to a point on the west
right of way of Georgia Highway 54, thence North 06 degrees 06 minutes 32
seconds East for a distance of 339.49 feet to a point on said right of way and
THE TRUE POINT OF BEGINNING of the property herein described:

THENCE North 89 degrees 59 minutes 37 seconds West for a distance of 330.09 feet
to a point on the south line of Park Avenue;

THENCE North 06 degrees 06 minutes 32 seconds East for a distance of 80.46 feet
to a point on the north line of Park Avenue;

THENCE South 89 degrees 59 minutes 37 seconds East for a distance of 330.09 feet
to a point on the west right of way line of Georgia Highway 54;

THENCE South 06 degrees 06 minutes 32 seconds West for a distance of 80.46 feet
along said right of way to a point and THE TRUE POINT OF BEGINNING.

Together with and subject to covenants, easements and restrictions of record.

Said property contains 0.61 acres more or less.



--------------------------------------------------------------------------------

G E O R G I A,

COWETA COUNTY.

THIS AGREEMENT, made as of this 28th day of February, 2008, by and between
OUT-MED IV, L. L. C., a limited liability company organized and existing under
the laws of the State of Georgia, with its principal place of business in
Newnan, Coweta County, Georgia, hereinafter called O-M IV, and NEIGHBORHOOD
COMMUNITY BANK, a banking corporation organized and existing under the laws of
the State of Georgia, with its principal place of business in Newnan, Coweta
County, Georgia, hereinafter called NCB;

W I T N E S S E T H:

WHEREAS, NCB desires to lease from O-M IV the following described property,
to-wit: (Tyrone Branch -105 Carriage Oaks Dr, Tyrone, GA—Fayette County)

SEE ATTACHED EXHIBIT “A”

WHEREAS, O-M IV has ownership, possession and control of said property and is
authorized and entitled to enter into this lease; and

WHEREAS, the parties desire to enter into this lease;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, including the rental hereinafter set forth. O-M IV does rent and
lease the above described property to NCB upon the following terms and
conditions:



--------------------------------------------------------------------------------

1.

OCCUPANCY AND EFFECTIVE DATE

The effective date shall be February 28, 2008.

2.

LEASE TERM

The initial lease term shall commence on the Effective Date and shall end at
midnight on the eve of the tenth annual anniversary thereof (the “Initial
Term”). The initial term of the lease shall be noncancellable by either party.
In addition to the initial term, NCB shall have the option of one (1) ten
(10) year renewal option, beginning and ending on an anniversary date of the
Effective Date. Upon the acquisition or merger of NCB by/with any other entity
during the initial term, the renewal option must be exercised prior to
consummation of such event. In order to exercise the renewal options, notice of
said exercise must be given by NCB to O-M IV at least ninety (90) days prior to
the expiration of the last year of the existing term, and at the time of such
exercise NCB must be occupying the Property under a then valid Lease Term and
not in default hereunder.

3.

LEASE RATE

The Lease rate shall be $ 35.60 per square foot per annum, with said amount
being paid in equal monthly payments of one-twelfth ( 1/12) of such amount.
According to the plans for the building, the premises contain 3,372 square feet.

 

Page 2



--------------------------------------------------------------------------------

The first partial month’s rent, along with one (1) month’s rent security
deposit, shall be paid on the Effective Date and the monthly rent shall be paid
by NCB to O-M IV on the first day of each calendar month thereafter.

For the renewal terms, the Lease Rate during such terms shall be the same as the
initial term.

4.

RIGHT OF FIRST REFUSAL

At any time in which this Lease is in force and for a period of one hundred
eighty (180) days following the termination hereof, NCB shall have the right of
first refusal in the event that O-M IV receives a bona fide purchase offer for
the Property from a third party. Within ten (10) days after receipt of any such
offer O-M IV shall provide notification of the terms and conditions of any such
bona fide purchase offer to NCB, and NCB shall thereafter have a period of
thirty (30) days in which to agree to purchase the Property under the terms and
conditions offered by the third party, in the absence of which O-M IV shall be
free to sell the Property to such third party.

5.

EXCLUSIVITY

NCB shall have, during the term of the Lease, sole and exclusive possession of
the Property subject to any existing

 

Page 3



--------------------------------------------------------------------------------

cross-easements with other tenants in the driveways and parking lots. So long as
NCB is a tenant not in default under this Lease O-M IV shall not, on any real
property within a radius of one-half ( 1/2) mile of the Property, develop,
construct, manage, participate in the development of, or otherwise be engaged in
the furtherance of any banking facility that shall provide any of the services
then being provided to the public by NCB without NCB’s written consent.

6.

ALLOWANCES

(Intentionally omitted)

7.

TAXES AND INSURANCE

Commencing with the Effective Date, NCB shall pay all ad valorem taxes and
assessments as well as all casualty and liability insurance premiums with
respect to the Property. NCB shall keep the Property Improvements insured in
accordance with the standards maintained by NCB for its other facilities. In no
event shall the insurance on the Property Improvements be less than the full
value thereof, nor shall the liability insurance have limits of less than
$1,000,000 for each occurrence/$2,000,000 aggregate. The insurance provided by
NCB hereunder shall name O-M IV and its Lender as an additional loss payee and
named insured. NCB shall be responsible for insuring its contents and other
personal property on the premises. NCB will contemporaneously with the execution
of this lease deliver to O-M IV a Certificate of Insurance certifying that such
insurance is in full force and effect.

 

Page 4



--------------------------------------------------------------------------------

8.

REPAIRS

O-M IV shall maintain the exterior walls, roof, parking 1ot resurfacing (when
needed) and structural supports of the premises (exclusive of all glass and
exclusive of all exterior doors), except repairs rendered necessary by the
negligence of NCB, its agents, employees, or invitees. O-M IV gives to NCB,
exclusive control of the premises and shall be under no obligation to inspect
said premises. NCB shall promptly report in writing to O-M IV any defective
condition known to it which O-M IV is required to repair, and failure to so
report such defects shall make NCB responsible to O-M IV for any liability
incurred by O-M IV by reason of such failure. NCB accepts the premises and the
building to be erected thereon as suited for the use intended by NCB. NCB shall
keep and maintain in good order the leased premises, including, but not limited
to, the floors, interior walls, heating, cooling, furniture, fixtures,
equipment, landscaping, water, sewer, parking lot, and electrical systems,
except those repairs expressly required to be made by O-M IV. If NCB desires any
alterations to the premises after the Effective Date, the same may be done upon
approval of O-M IV, such alterations to be at NCB’s expense, O-M IV hereby
agreeing to approve alterations reasonably necessary for the conduct of the
business of NCB.

 

Page 5



--------------------------------------------------------------------------------

Penetration of the roof or exterior walls shall be a default under this lease
and shall result in the NCB being liable to O-M IV for any warranty which is
lost due to NCB’s actions. Said liability shall be in addition to O-M IV’s
remedies setout hereafter.

9.

TREATMENT OF IMPROVEMENTS UPON TERMINATION

At the termination of this Lease, provided that NCB is not then in default
hereunder, NCB may remove any tenant fixtures, furniture, equipment, or other
improvements installed by it either with its own funds. At the termination of
this Lease, NCB agrees to return the property in as good condition as when
received or installed, subject to ordinary wear and tear and to the extent it
has been altered by NCB with the approval of O-M IV.

10.

UTILITIES

NCB shall be responsible for the payment of all utility services rendered to the
Property.

11.

BROKERS

Neither party has utilized the services of a broker with respect to this
transaction, and each shall indemnify the other with respect to any claims
through it.

 

Page 6



--------------------------------------------------------------------------------

12.

DESTRUCTION OR DAMAGE TO PREMISES

If the premises are totally destroyed (or so substantially damaged as to be
untenantable) by storm, fire, earthquake or other casualty, this Lease shall
terminate as of the date of such destruction or damage, and rental shall be
accounted for as between O-M IV and NCB as of that date. If the premises are
damaged, but not rendered wholly untenantable by any such casualty, same shall
be promptly restored by O-M IV to a new and usable condition, and during such
period of restoration the rental payable hereunder shall be equitably abated.
NCB shall be responsible for any deductible on the insurance policy.

13.

EMINENT DOMAIN

In the event of any of the Property is condemned or otherwise taken by any
governmental entity, NCB shall have the option of either terminating the Lease,
or, if the portion condemned is less than the entirety of the Property,
maintaining the Lease and having the rent equitably abated.

14.

ASSIGNMENT AND SUBLETTING

This Lease may not be assigned by NCB without the written approval of O-M IV
which shall not be unreasonably withheld, nor may the premises be subleased
without approval of O-M IV.

 

Page 7



--------------------------------------------------------------------------------

15.

LATE CHARGES, INTEREST AND DELINQUENCY

If NCB is delinquent by more than five (5) days in any monthly installment of
rent, NCB shall pay to O-M IV, as additional rent, an administrative fee equal
to five (5%) percent of such delinquent sum. The payment of this late payment
charge shall not excuse or cure any default by NCB under this Lease. The
provision for such late charge shall be in addition to all of O-M IV’S other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting O-M IV’S remedies in any manner. Acceptance by O-M IV of a
payment and the cashing of a check in an amount less than that which is
currently due shall in no way affect O-M IV’S rights under this Lease and in no
way shall be in accord and satisfaction. Any rent not paid by NCB within five
(5) days after its due date in accordance with the terms of this Lease shall
bear interest from such due date until paid in full at the lesser of the highest
rate permitted by applicable law or eighteen (18%) percent per annum. If any
rent owing under this Lease is collected by or through an attorney at law, NCB
agrees to pay fifteen (15%) percent thereof as attorney’s fees.

16.

SUBORDINATION

Provided that such mortgagee executes a covenant of quiet enjoyment in favor of
NCB and any subtenant of NCB, NCB and any subtenant of NCB shall subordinate its
or their rights under the Lease to the rights of such mortgagee.

 

Page 8



--------------------------------------------------------------------------------

17.

USE OF THE PREMISES

The premises shall be used for banking offices and related purposes and any
other legal use. The premises shall not be used for any illegal purposes, or any
purpose deemed disreputable or extra-hazardous, nor in violation of any valid
regulation or law, nor in any manner to constitute a trespass, nor in any manner
to vitiate insurance on the premises. NCB, at its sole expense, shall comply
with all laws (including, without limitation, environmental requirements and
laws regarding access for handicapped or disabled persons), ordinances and
regulations, and all declarations, covenants, and restrictions, applicable to
the premises, and with all governmental orders and directives of public officers
which impose any duty or restriction with respect to the use or occupation of
the premises.

18.

EVENT OF DEFAULT

As used in this Lease, an “Event of Default” shall have occurred if NCB shall
fail to comply with any provision of this Lease, and such default shall continue
for more than ten (10) days after O-M IV shall have given NCB written notice of
such default (unless such compliance will, due to the nature of the obligation,
require a period of time in excess of ten (10) days, then after such period of
time as is reasonably necessary); provided, however, that if NCB fails to comply
with any such provision until receipt of such notice of default three (3) times
in any Lease Year, it shall be an Event of Default if NCB shall during the same
Lease Year fail to comply with any such provision, without the requirement of
further notice from O-M IV.

 

Page 9



--------------------------------------------------------------------------------

19.

O-M IV’S REMEDIES

 

(A) General. Upon each occurrence of an Event of Default and so long as such
Event of Default shall be continuing, O-M IV may at any time thereafter at its
election: (i) terminate this Lease or NCB’s right of possession, but NCB shall
remain liable as hereinafter provided; (ii) alter locks or other security
devices for the Building, without notice to NCB to deprive NCB access thereto,
and O-M IV shall not be required to provide a new key or right of access to NCB;
(iii) as agent of NCB, do whatever NCB is obligated to do under this Lease,
including, but not limited to, entering the Premises, without being liable for
prosecution or any claims for damages, in order to accomplish this purpose (NCB
agrees to reimburse O-M IV immediately upon demand for any expenses which O-M IV
may incur in thus effecting compliance with this Lease on behalf of NCB); and/or
(iv) pursue any remedies provided for under this Lease or at law or in equity.
Upon the termination of this Lease or termination of NCB’s right of possession,
it shall be lawful for O-M IV, without formal demand or notice of any kind, to
re-enter the Premises without the requirement or resorting to the dispossessory
procedures set forth in O.C.G.A. §§ 44-7-50 et seq. and expel or remove NCB and
NCB’s effects and without being liable for

 

Page 10



--------------------------------------------------------------------------------

 

any claim for trespass or damages therefor, and, in connection therewith, re-key
the Premises, remove NCB’s effects therefrom and store the same at NCB’s
expense, without being liable for any damages thereto. If O-M IV enters the
Premises, O-M IV shall have the right to keep in place and use, or remove and
store, all of the furniture, fixtures and equipment at the Premises.

 

(B)

Lease Termination. If O-M IV terminates this Lease, O-M IV may declare the
entire amount of rent calculated on the current rate being paid by NCB, and
other sums which in O-M IV’S reasonable determination would become due and
payable during the remainder of the Lease Term (including, but not limited to,
increases in rent pursuant to Paragraph 3 herein), discounted to present value
by using a reasonable discount rate, to be due and payable immediately. Upon
such acceleration of such amounts, NCB agrees to pay the same to O-M IV at once,
together with all rent and other amounts theretofore due, less the market value
of the Premises for the remainder of the Lease Term, (taking into consideration
the probable costs of marketing and reletting the Premises, then-current rental
rates, probable rental rates for the remainder of the Lease Term, probable
concession packages, the probability of reletting the Premises and the probable
amount of time which will elapse before the Premises are relet); provided,
however, that such payment shall not constitute a penalty or forfeiture but
shall constitute liquidated damages for NCB’s failure to comply with the terms

 

Page 11



--------------------------------------------------------------------------------

 

and provisions of this Lease (O-M IV and NCB agreeing that O-M IV’SS actual
damages in such an event are impossible to ascertain and that the amount set
forth above is a reasonable estimate thereof). Such present values shall be
calculated at a discount rate equal to the 90-day U. S. Treasury bill rate on
the effective date of such termination.

 

(C)

Possession Termination. If O-M IV terminates NCB’s right of possession (but not
this Lease), O-M IV shall relet the Premises for the account of NCB for such
rent and upon such terms as shall be satisfactory to O-M IV without thereby
releasing NCB from any liability hereunder and without demand or notice of any
kind to NCB. For the purpose of such reletting O-M IV is authorized to make any
repairs, changes, alterations, or additions in or to the Premises as O-M IV
deems reasonably necessary or desirable. If the Premises are not relet, then NCB
shall pay to O-M IV as damages a sum equal to the sum of the rental reserved in
this Lease for such period or periods, plus the costs of recovering possession
of the Premises (including attorneys’ fees and costs of suit), the unpaid Rent
and other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by O-M IV to relet the Premises. If the Premises are
relet and a sufficient sum shall not be realized from such reletting (after
first deducting therefrom, for retention by O-M IV, the unpaid Rent and other
amounts accrued hereunder at the time of reletting, the cost of recovering
possession (including, without limitation,

 

Page 12



--------------------------------------------------------------------------------

 

brokerage fees, leasing commissions and reasonable attorneys’ fees) and the cost
of collection of the rent accruing therefrom (including, without limitation,
reasonable attorneys’ fees) to satisfy the rent provided for in this Lease to be
paid, then NCB shall immediately satisfy and pay any such deficiency. Any such
payments due O-M IV shall be made upon demand therefor from time to time and NCB
agrees that O-M IV may file suit to recover any sums falling due from time to
time. NCB shall not be entitled to the excess of any consideration obtained by
reletting over the Rent due hereunder. Notwithstanding any such reletting
without termination, O-M IV may at any time thereafter elect in writing to
terminate this Lease for such previous breach.

 

(D)

No Waiver. Exercise by O-M IV of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by O-M IV, whether by agreement or
by operation of law, it being understood that such surrender and/or termination
can be effected only by the written agreement of O-M IV. Any law, usage, or
custom to the contrary notwithstanding, O-M IV shall have the right at all times
to enforce the provisions of this Lease in strict accordance with the terms
hereof; and the failure of O-M IV at any time to enforce its rights under this
Lease strictly in accordance with same shall not be construed as having created
a custom in any way or manner contrary to the specific terms, provisions, and
covenants of this Lease or as

 

Page 13



--------------------------------------------------------------------------------

 

having modified the same. NCB and O-M IV further agree that forbearance or
waiver by O-M IV to enforce its rights pursuant to this Lease or at law or in
equity, shall not be a waiver of O-M IV’S right to enforce one or more of its
rights in connection with any subsequent default. A receipt by O-M IV of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by O-M IV of any provision of this
Lease shall be deemed to have been made unless expressed in writing and signed
by O-M IV. To the greatest extent permitted by law, NCB waives the service of
notice of O-M IV’S intention to re-enter as provided for in any statute, or to
institute legal proceedings to that end, and also waives all right to redemption
in case NCB shall be dispossessed by a judgment or by warrant of any court or
judgment. The terms “enter”, “re-enter”, “entry” or “re-entry”, as used in this
Lease, are not restricted to their technical legal meanings. Any reletting of
the Premises shall be on such terms and conditions as O-M IV in its reasonable
discretion may determine (including, without limitation, a term different than
the remaining Lease Term, rental concessions, alterations and repair of the
Premises and lease of less than the entire Premises to any tenant). O-M IV shall
not be liable, nor shall NCB’s obligations hereunder be diminished because of,
O-M IV’S failure to relet the Premises or collect rent due in respect of such
reletting.

 

Page 14



--------------------------------------------------------------------------------

(E) Cumulative Remedies. Pursuit by O-M IV of any of the foregoing remedies
shall not preclude the pursuit of damages incurred, or of any of the other
remedies provided herein or by law. No act or thing done by O-M IV or O-M IV’S
employees or agents during the Lease Term shall be deemed an acceptance of a
surrender of the Premises. Neither the mention in this Lease or any particular
remedy, nor the exercise by O-M IV of any particular remedy hereunder, at law or
in equity, shall preclude O-M IV from any other remedy O-M IV might have under
this Lease, at law or in equity. Any waiver of or redress for any violation of
any covenant or condition contained in this Lease or any of the rules now or
hereafter adopted by O-M IV, shall not prevent a subsequent act, which would
have originally constituted a violation, from having all the force and effect of
an original violation. The receipt by O-M IV of rent with knowledge of the
breach of any covenant in this Lease shall not be deemed a waiver of such
breach.

20.

O-M IV’S DEFAULT AND LIABILITY

 

(A)

O-M IV’S Default. O-M IV shall not be in default hereunder and NCB shall not
have any remedy or cause of action unless O-M IV fails to perform any of its
obligations hereunder within ten (10) days after written notice from NCB
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of ten (10) days, then after such
period of time as is reasonably

 

Page 15



--------------------------------------------------------------------------------

 

necessary). If O-M IV does not perform its obligations or notify NCB that it
contests the contention that it is in default within said ten (10) days after
such notice, NCB may, at its option, cause such items to be remedied and deduct
the cost thereof from the rent payments next due to be paid. All obligations of
O-M IV hereunder shall be construed as covenants not conditions; and all such
obligations will be binding upon O-M IV only during the period of its ownership
of the Premises and not thereafter, provided O-M IV shall continue to be
responsible for obligations which accrued and were acknowledged prior to the
transfer and further provided such transferee shall have assumed the obligations
of O-M IV hereunder.

 

(B) O-M IV’S Liability. In the event of the transfer by O-M IV of its interests
in the Premises after compliance with Paragraph 4, O-M IV shall thereupon be
released and discharged from all obligations of O-M IV thereafter accruing, but
such obligations shall be binding during the Lease Term upon each new owner for
the duration of such owner’s ownership. Any liability of O-M IV under this Lease
and/or with respect to the Premises or otherwise shall be limited solely to its
interest in the Premises, and in no event shall any personal liability be
asserted against O-M IV and/or its members, officers, directors, agents or
employees in connection with this Lease nor shall any recourse be had to any
other property or assets of O-M IV or such other parties.

 

Page 16



--------------------------------------------------------------------------------

21.

FORCE MAJEURE

O-M IV shall not be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
enemy or hostile governmental actions, civil commotion, fire or other casualty,
and any causes beyond the reasonable control of O-M IV (“Force Majeure”). It is
understood and agreed that Force Majeure would include tornadoes, hurricanes,
floods and other damaging winds or storms, but would not include excessive rain
days during the construction period as far as the penalties set forth in
Paragraph 1.

22.

MISCELLANEOUS

This contract shall create the relationship of landlord and tenant between O-M
IV and NCB; no estate shall pass out of O-M IV; NCB has only a usufruct, not
subject to levy and sale and not assignable by NCB except as herein provided.

In the event of bankruptcy or state insolvency proceedings filed by or against
NCB, its successors or assigns, or guarantor, in any Federal or State Court, it
shall give the right to O-M IV, its successors or assigns, at its option, to
immediately declare this contract null and void and to resume at once possession
of

 

Page 17



--------------------------------------------------------------------------------

the property. No receiver, trustee or other officer shall ever have the right,
title or interest in or to the above-described property by virtue of this
contract.

If NCB remains in possession after expiration of the term hereof, with O-M IV’S
acquiescence and without any distinct agreement of the parties, NCB shall be a
tenant at will, and there shall be no renewal of this Lease by operation of law.

NCB hereby appoints as its agent to receive the service of all dispossessory or
distraint proceedings and notices thereunder and all notices required under this
Lease, the person in charge of said premises at the time, or occupying the
premises, and if no person in charge is in charge or occupying same, then such
service or notice may be made by attaching the same to the main entrance of the
premises. A copy of all such dispossessory or distraint proceedings and notices
under this Lease shall also be sent to NCB’s last known address, if different
from the premises and as set forth in the following paragraph.

All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by Registered or Certified Mail, Return Receipt
Requested, or by a reputable National overnight courier service, postage
prepaid, or by hand delivery. Except where otherwise expressly provided to the
contrary, notice shall be deemed given upon delivery or upon refusal to accept
delivery. All such notices shall be addressed:

 

If to O-M IV:   OUT-MED IV, L.L.C.   37P Calumet Parkway, Suite 200   Newnan, GA
30263   ATTN:    Mr. David LaGuardia

 

Page 18



--------------------------------------------------------------------------------

with a copy to:   Mann & Wooldridge, P.C.   P. O. Box 310, 28 Jackson Street  
Newnan, GA 30264-0310   ATTN:    Theo D. Mann, Esq. If to NCB:   NEIGHBORHOOD
COMMUNITY BANK   145 Millard Farmer Industrial Blvd.   Newnan, GA 30263  
ATTN:    Mr. James B. Kinsey with a copy to:  

 

    

 

     Newnan, GA 30263   ATTN:                            , Esq.   and   Mann &
Wooldridge, P.C.   P. O. Box 310, 28 Jackson Street   Newnan, GA 30264-0310  
ATTN:    Theo D. Mann, Esq.

Either party may, upon fifteen (15) days’ notice given as aforesaid, change its
address for all subsequent notices.

Neither this Lease nor a Memorandum of Lease shall be filed or recorded by or on
behalf of NCB with any public official or recorder’s office. O-M IV may, but
shall have no obligation to, prepare and file, and upon request by O-M IV, NCB
will execute, a Memorandum of Lease.

Construction and interpretation of this Lease shall be governed by the laws of
the State of Georgia.

Time is of the essence as to performance of each and every one of the covenants,
obligations and duties of the parties to this Lease.

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be executed under
seal, as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:     NEIGHBORHOOD COMMUNITY BANK
         

LOGO [g29816wit_001.jpg]

    By:  

LOGO [g29816sig_james.jpg]

  (SEAL) Witness       James B. Kimsey         President  

LOGO [g29816wit_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_001.jpg]         Signed, sealed and delivered in the presence of:  
 

OUT-MED IV, L.L.C.

By: OUT-MED, L.L.C., its manager

 

LOGO [g29816nt_001.jpg]

    By:  

LOGO [g29816sig_david.jpg]

  (SEAL) Witness       David LaGuardia         President  

LOGO [g29816nt_002.jpg]

        Notary Public         My Commission Expires:         LOGO
[g29816seal_002.jpg]        

 

Page 20



--------------------------------------------------------------------------------

EXHIBIT “A”

All that tract or parcel of land lying and being in Land Lot 116, 7th District,
Fayette County, Georgia and being more particularly described as follows:

To find the point of beginning, commence at a  1/2 - inch iron pin found at the
intersection of the westerly right-of-way line of State Route 74 (also known as
Senoia Road and having a variable width right-of-way) and the southerly
right-of-way line of Carriage Oaks Drive (having a variable width right-of-way);
thence leaving said intersection and running along said westerly right-of-way
line of State Route 74, 240.84 feet along the arc of a curve to the left, having
a radius of 2964.78 feet and being scribed by a chord bearing South 13 degrees
41 minutes 28 seconds West, 240.77 feet to a  1/2 - inch iron pin found; thence
leaving said northerly right-of-way line of State Route 74 and running, North 80
degrees 57 minutes 22 seconds West, 233.31 feet to a point; thence North 84
degrees 35 minutes 59 seconds West, 19.23 feet to a point and the true POINT OF
BEGINNING; thence running North 84 degrees 35 minutes 59 seconds West, 165.28
feet to a point; thence North 20 degrees 54 minutes 32 seconds East, 372.92 feet
to a point on said southerly right-of-way line of Carriage Oaks Drive; thence
along said southerly right-of-way line of Carriage Oaks Drive, 132.12 feet along
the arc of a curve to the left having a radius of 860.00 feet and being scribed
by a chord bearing South 65 degrees 27 minutes 02 seconds East, 131.99 feet to a
point; thence leaving said southerly right-of-way line of Carriage Oaks Drive
and running, South 15 degrees 59 minutes 45 seconds West, 321.53 feet to a point
and the true POINT OF BEGINNING.

Said tract contains 1.1583 acres (50,456 square feet), more or less, as shown in
a survey prepared for Phillip R. Seay by POINT TO POINT LAND SURVEYORS, INC.
dated November 27, 2006.

Together with all rights (non-exclusive) of Grantor under that Declaration of
Covenants, Conditions and Restrictions for the Seay/Tyrone Commercial
Properties, dated 1-16-98 recorded in Deed Book 1213, Page 457, aforesaid
records; as amended by Amendment to the Declaration of Covenants, Conditions and
Restrictions for the Seay/Tyrone Commercial Properties, recorded in Deed Book
1233, Page 553, aforesaid records; as further amended by Second Amendment to
Declaration of Covenants, Conditions and Restrictions for the Seay/Tyrone
Commercial Properties recorded in Deed Book 2006, Page 533, aforesaid records;
Consent of Security Holder recorded in Deed Book 1233, Page 556, aforesaid
records.

Together with all rights (non-exclusive) of Grantor under that Declaration of
Covenants and Restrictions by Phillip R. Seay dated 12-12-2003 recorded in Deed
Book 2413, Page 292, aforesaid records.

 

Page 21